Citation Nr: 1420593	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to December 1946.  He died on April [redacted], 2009.  The appellant is his surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's claims folder.

In her July 2010 VA Substantive Appeal, the appellant indicated that she wished to limit her appeal to the issue of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the issue of entitlement to DIC compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's death was not certified for appeal.  However, at the time of the aforementioned videoconference hearing in February 2012, the appellant provided testimony with respect to that issue.  Inasmuch as the Board treated this issue as adequately appealed at the hearing, it is currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a decision of April 2012, the Board denied entitlement to service connection for the cause of the Veteran's death, as well as Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's death.  The appellant subsequently appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, remanded the Appellant's case to the Board for action consistent with a September 2013 Joint Motion.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent in the decision below, the issue of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death has been rendered moot.

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2009.

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary arrest, due to, or as a consequence of, aspiration pneumonia, due to, or as a consequence of, renal failure.  Additional significant conditions contributing to death, but not resulting in the underlying cause, were shock and black lung disease.  An autopsy conducted following the Veteran's death revealed that the Veteran did not, in fact, suffer from black lung disease.

3.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, prostatitis and benign prostatic hypertrophy, and erectile dysfunction.

4.  With the resolution of all reasonable doubt in the appellant's favor, all the evidence of record supports a finding that the Veteran's service-connected prostatitis and benign prostatic hypertrophy were as likely as not contributing factors to his death from renal failure leading to aspiration pneumonia and cardiopulmonary arrest.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013)



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


